Exhibit 10.1

 

 

[g182801kei001.jpg]

 

division of Ortho-McNeil Pharmaceutical, Inc.

 

 

 

5760 West 96th Street

 

Los Angeles, CA 90045

 

310.642.1150

 

 

August 31, 2005

 

 

Anika Therapeutics Inc.
160 New Boston Street
Woburn, MA 01810

Attention: Charles H. Sherwood, PhD.,
Chief Executive Officer

 

LETTER AGREEMENT

 

Re:          Termination of the License Agreement, dated as of July 23, 2004
(the “Agreement”), between Anika Therapeutics, Inc. (“Anika”) and
OrthoNeutrogena Division, Ortho-McNeil Pharmaceutical, Inc. (“Ortho”).

 

Dear Chuck:

 

Set forth below are the terms we propose for concluding the contractual
arrangement set forth in the above-mentioned Agreement.

 

1.             Anika and Ortho hereby mutually agree to terminate the Agreement,
effective as of August 31, 2005 (the “Termination Date”); provided, however,
that solely for purposes of Section 12.3 of the Agreement, the termination will
be treated as a termination by Anika.

 

2.             In consideration of the foregoing, Ortho agrees:

 

(i)            to pay to Anika the total amount set forth on Schedule I attached
hereto within 10 business days of the Termination Date by wire transfer to
Anika’s account set forth on Schedule I;

 

(ii)           in order to comply with its existing obligations under Section
2.1(c) of the Agreement, to reimburse Anika within 10 business days of the
Termination Date by wire transfer to Anika’s account set forth on Schedule I the
total amounts of the expenses set forth on Schedules II and III attached hereto,
which have been incurred in connection with the Development of the Current
Licensed Product, and which such total amounts shall not be subject to any

 

--------------------------------------------------------------------------------


 

subsequent dispute by the parties hereto. Anika hereby sets forth in Schedule II
certain expenses of Anika incurred pursuant to the Current Development Plan that
have been previously invoiced to Ortho and remain unpaid as of the Termination
Date.  Anika hereby sets forth in Schedule III certain expenses of Anika which
have been committed to by Anika in connection with the Current Development Plan
for which invoices have not been previously provided to Ortho, but for which
Schedule III shall be deemed to constitute the requisite invoice; and

 

(iii)          to provide to Anika, within 20 business days after the
Termination Date, a written copy of any market research conducted by Ortho as of
the date hereof relating to the position of Anika’s HA Product (other than any
market research relating to the branding of such product) and, following the
receipt by Anika of such market research, for a period extending five (5)
business days thereafter, to make available Ortho personnel and consultants for
reasonable clarifying inquiries regarding such market research at no additional
charge to Anika.   It is understood and agreed that except as provided for in
this letter agreement, Ortho shall have no additional obligation to reimburse
any internal or out-of-pocket expenses incurred by Anika after the Termination
Date or for which invoices have not either been previously received by Ortho as
of the date hereof or attached hereto.

 

3.             For the avoidance of doubt, termination of the Agreement pursuant
to this letter agreement shall not relieve either party from obligations that
are expressly indicated to survive termination or expiration of the Agreement
and the terms of the Agreement, including this letter agreement, shall be
treated as Confidential Information of the other party and subject to the
provisions of Section 7.1 of the Agreement. Notwithstanding the foregoing or the
provisions of the Agreement the parties agree that (i) upon execution of this
letter agreement, Anika may issue a press release in the form of Schedule IV
attached hereto, (ii) Ortho acknowledges that Anika is permitted to file this
letter agreement with the Securities and Exchange Commission; (iii) Sections 7.3
and 7.4 shall automatically terminate as of the Termination Date; and (iv) upon
execution of this letter agreement, neither party shall not owe the other, and
each party waives any right to receive, any further payments or performance
obligations under, or in connection with, the Agreement other than as expressly
specified herein or in Section 12.5 of the Agreement.

 

2

--------------------------------------------------------------------------------


 

Defined terms used in this letter shall have the meaning provided in the
Agreement unless otherwise defined herein. Please signify your acceptance of the
terms and conditions contained herein by dating, signing and returning
immediately to me by fax a copy of this letter. On receipt of your faxed
acceptance, we will provide Anika by overnight messenger with two originals of
this letter for countersignature.

 

 

 

Sincerely,

 

 

 

OrthoNeutrogena Division, Ortho McNeil
Pharmaceutical, Inc.

 

 

 

 

 

By:

/s/ Dave Brown

 

 

Name:

Dave Brown

 

 

Title:

 General Manager

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

Anika Therapeutics, Inc.

 

 

 

By:

   /s/ Charles H. Sherwood

 

 

Name:

Charles H. Sherwood

 

 

Title:

   CEO

 

 

 

 

Cc:

Randy Goodreau (via e-mail)
Dave Brown (via e-mail)
Charles H. Sherwood, PhD. (via e-mail)
Cliff Birge, Esq. (via e-mail)
William McGowan, Esq.(via e-mail)
H. David Henken, Esq. (via e-mail)

 

3

--------------------------------------------------------------------------------